Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”), dated as of February 1,
2012, by and among Real Estate Strategies L.P., a Bermuda Limited Partnership
(“RES” or, the “Purchaser”), IRSA Inversiones y Representaciones Sociedad
Anónima, an Argentine Sociedad Anónima (“IRSA”) (solely for purposes of
Section 5.6 hereof), and Supertel Hospitality, Inc., a Virginia corporation (the
“Company”).

WHEREAS, the Purchaser entered into a purchase agreement dated as of
November 16, 2011 with the Company (the “Purchase Agreement”) related to the
acquisition of certain shares of Series C Preferred Stock, par value $ 0.01 per
share of the Company (the “Preferred Shares”), which are convertible into shares
of common stock of the Company, par value $ 0.01 per share (the “Common Stock”);

WHEREAS, in connection with the sale and purchase of the Preferred Shares, the
Company will issue to Purchaser the warrants (the “Warrants”) to purchase Common
Stock (the “Warrant Shares”) on the terms contained therein; and

WHEREAS, in order to persuade Purchaser the purchase of the Preferred Shares and
Warrants, the Company agrees that this Agreement shall govern the rights and
obligations of Purchaser and subsequent Holders (as defined below) of
Registrable Shares (as defined below) to cause the Company to register any
Registrable Shares held by Purchaser and such subsequent Holders.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

ARTICLE I.

DEFINITIONS

Unless otherwise indicated to the contrary, capitalized terms not otherwise
defined herein shall have the meaning assigned to them in the Purchase
Agreement. In addition, the following terms, as used herein, have the following
meanings:

“Agreement” has the meaning set forth in the preamble.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
banks in New York, New York and Ciudad Autónoma de Buenos Aires, Argentina are
authorized by law to close, other than the Jewish holidays listed by Bloomberg
under CDR-JW (including Pesach 1st day, Pesach 2nd day, Pesach 7th day, Pesach
8th day, Shavuot, Shavuot (yizcor), Rosh Hashanah, Yom Kippur, Sucot, Shemini
Atzeret and Simjat Tora).

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Damages Payment Date” shall mean the later of (i) five (5) Business Days and
(ii) the first day of the calendar month, following the date on which a
Registration Default shall have occurred.

“Default Rate” has the meaning set forth in Section 2.1(e).

“Effectiveness Date” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Expedited Offering” has the meaning set forth in Section 2.2(a).

“FINRA” has the meaning set forth in Section 3.1(l).

“Holder” means the Initial Holder and any direct or indirect transferee of any
Registrable Shares.

“Holders’ Counsel” means one counsel for the Holders that is selected by the
Holders holding a majority of the Registrable Shares included in the Shelf
Registration Statement, with such selection being effective by written consent
of Holders holding a majority of the Registrable Shares, whether record or
beneficial Holders.

“Indemnified Party” has the meaning set forth in Section 4.3.

“Indemnifying Party” has the meaning set forth in Section 4.3.

“Initial Holder” means the Purchaser.

“Inspectors” has the meaning set forth in Section 3.1(i).

“IRSA” has the meaning set forth in the preamble.

“Liquidated Damages” has the meaning set forth in Section 2.1(e).

“Lock-up Period” shall mean set forth in Section 2.1(a).

“Person” or “Persons” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity or government or other agency or
political subdivision thereof.

“Preferred Shares” has the meaning set forth in the recitals.

“Purchase Agreement” has the meaning set forth in the recitals.

“Purchaser” has the meaning set forth in the preamble.

“Records” has the meaning set forth in Section 3.1(i).

“Registrable Shares” means (i) the Common Stock acquired by the Initial Holder
or its transferees in connection with the conversion of the Preferred Shares,
(ii) the Warrant Shares acquired by the Initial Holder or its transferees in
connection with the exercise of the Warrants, (iii) any other security
beneficially owned by a Holder that was issued or is issuable with respect to
the Preferred Shares or the Warrant Shares by way of exchange, stock dividend or
stock split or in connection with a combination of

 

2



--------------------------------------------------------------------------------

shares, recapitalization, merger, consolidation or other reorganization or
otherwise and (iv) the Preferred Shares if Purchasers request the filing of a
Shelf Registration Statement with respect to the Preferred Shares pursuant to
Section 2.1(a). As to any particular Registrable Shares, such securities shall
only cease to be Registrable Shares when (a) a registration statement with
respect to the sale of such securities has been declared effective by the
Commission and such particular Registrable Shares have been disposed of under
such registration statement, (b) such time as such particular Registrable Shares
have been otherwise transferred to holders who may trade such shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend, or (c) such particular Registrable Shares may be sold under
the exemption of Rule 144 free of all limitations of the rule.

“Registrable Securities” means the Registrable Shares and the Registrable
Warrants (as defined below).

“Registrable Warrants” means the Common Stock Purchase Warrant acquired by the
Initial Holder or its transferees in connection to certain Purchase Agreement,
and certain Common Stock Purchase Warrant, which shall govern the conversion of
such into Common Stock of the Company and its registration with the SEC, among
others.

“Registration Default” has the meaning set forth in Section 2.1(e).

“Registration Expenses” has the meaning set forth in Section 3.2.

“Rule 144” means Rule 144 (or any successor rule of similar effect) promulgated
under the Securities Act.

“Rule 415” means Rule 415 (or any successor rule of similar effect) promulgated
under the Securities Act.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Selling Holder” means any Holder who is selling Registrable Shares pursuant to
a public offering registered hereunder.

“Shelf Filing Date” has the meaning set forth in Section 2.1(a).

“Shelf Registration Period” has the meaning set forth in Section 2.1(b).

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

“Stand-Off Period” has the meaning set forth in Section 5.3.

“Successor” has the meaning set forth in Section 5.11.

“Underwriter” means a securities dealer who purchases any Registrable Shares or
other securities of the Company as a principal for the resale of such securities
and not as part of such dealer’s market-making activities.

“Underwritten Offering” means any sale of Common Stock for the account of the
Company to an Underwriter or Underwriters on a firm commitment basis.

 

3



--------------------------------------------------------------------------------

“Warrant Shares” has the meaning set forth in the recitals.

“Warrants” has the meaning set forth in the recitals.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) The Company shall (i) prepare and file with the Commission, as soon as
reasonably possible following the Closing Date but in no event later than sixty
(60) days following the Closing Date unless the Purchaser shall in writing
designate a later date (the “Shelf Filing Date”), a registration statement (such
registration statement, including any replacement registration statement, the
“Shelf Registration Statement”) with respect to the Registrable Shares
(provided, that a Shelf Registration Statement with respect to the Preferred
Shares and the Warrants shall be filed only upon the written request of the
Purchaser submitted no earlier than one year after the Closing Date (the “Lockup
Period”) if the Purchaser (or an affiliate) then beneficially owns a majority of
the shares of Preferred Shares, to be filed within sixty (60) days following the
delivery of such written request to the Company) under the Securities Act on
Form S-3 (or any similar or successor form or other form to the extent that Form
S-3 is not available, the parties hereto acknowledging that the initial Shelf
Registration Statement may be on Form S-1), which Shelf Registration Statement
(A) shall be an automatic shelf registration statement if the Company is then a
“well known seasoned issuer” (within the meaning of the Securities Act),
providing for the registration and the sale by the Holders on a continuous or
delayed basis pursuant to Rule 415 of the Registrable Shares, (B) shall comply
as to form in all material respects with the requirements of the applicable form
and include, by reference or therewith, all financial statements required by the
Commission to be filed therewith or be incorporated therein and (C) shall be
reasonably acceptable to the Holders’ Counsel, and (ii) use its best efforts to
cause such Shelf Registration Statement to be declared effective by the
Commission as soon as practicable thereafter but in no event later than one
hundred and eighty (180) days after filing (the “Effectiveness Date”). The Shelf
Registration Statement shall be on an appropriate form and shall provide for the
resale of the Registrable Shares from time to time, including pursuant to Rule
415, and subject to Section 2.2(b), pursuant to any method or combination of
methods legally available by the Holders, and the registration statement and any
form of prospectus included or incorporated by reference therein (or any
prospectus supplement relating thereto) shall reflect such plan of distribution
or method of sale.

(b) The Company shall use commercially its reasonable efforts to keep the Shelf
Registration Statement continuously effective for the period beginning on the
Effectiveness Date and ending on the date that all of the Registrable Shares
registered under the Shelf Registration Statement cease to be Registrable Shares
(the “Shelf Registration Period”). During the Shelf Registration Period, the
Company shall (i) subject to Section 2.1(c) hereof, prepare and file with the
Commission such amendments and post-effective amendments to the Shelf
Registration Statement as may be (A) necessary to keep the Shelf Registration
Statement continuously effective for the Shelf Registration Period or
(B) reasonably requested by the Holders (whether or not required by the form on
which the securities are being registered), and shall use commercially
reasonable efforts to cause each such amendment to be declared effective by the
Commission, if required, as soon as practicable after the filing thereof,
(ii) subject to Section 2.1(c) hereof, use commercially reasonable efforts to
cause any related prospectus to be supplemented by any required supplement, and
as so supplemented to be filed with the Commission pursuant to Rule 424 under
the Securities Act (or any similar provisions then in force under the Securities
Act), to the extent required, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the intended methods of disposition in market
transactions as may be reasonably requested from time to time by the Holders and
set forth in such Shelf Registration Statement as so amended or such prospectus
as so supplemented.

 

4



--------------------------------------------------------------------------------

(c) If a majority of the independent directors of the Board of Directors (as
determined in accordance with Nasdaq Stock Market LLC and Commission rules and
regulations) determines in its good faith judgment that the availability of the
Shelf Registration Statement or the use of any related prospectus would require
the disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would impede
the Company’s ability to consummate a material transaction, and that the Company
is not otherwise required by applicable securities laws or regulations to
disclose, upon written notice from the Company of such determination by the
Board of Directors, the rights of the Holders to offer, sell or distribute any
Registrable Shares pursuant to the Shelf Registration Statement or to require
the Company to take action with respect to the registration or sale of any
Registrable Shares pursuant to the Shelf Registration Statement shall be
suspended until the earlier of (i) the date upon which the Company notifies the
Holders in writing that suspension of such rights for the grounds set forth in
this Section 2.1(c) is no longer necessary and the Holders have received copies
of any required amendment or supplement to the relevant prospectus, and
(ii) forty-five (45) days. The Company agrees to give such notice as promptly as
practicable following the date that such suspension of rights is no longer
necessary.

(d) The Company may not utilize the suspension rights under Section 2.1(c) more
than one time in any three-month period nor more than three times in any
12-month period. Each Holder agrees by acquisition of the Registrable Shares
that upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.1(c), such Holder will forthwith discontinue
its disposition of Registrable Shares pursuant to the Shelf Registration
Statement relating to such Registrable Shares until the expiration of the
applicable suspension period as provided in Section 2.1(c).

(e) Subject to a reasonable delay determined, in the business judgment of the
majority of the independent directors of the Board of Directors arrived at in
good faith, as necessary in the best interest of the Company, if (i) the Shelf
Registration Statement has not been filed with the Commission by the Shelf
Filing Date, (ii) the Shelf Registration Statement has not been declared
effective by the Commission by Effectiveness Date, or (iii) to the extent that
Registrable Shares remain outstanding, the Shelf Registration Statement is filed
and declared effective but shall thereafter cease to be effective (without being
succeeded by a replacement shelf registration statement which is filed and
declared effective) or usable (including as a result of any suspension period
under Section 2.1(c) hereof) for the offer and sale of such Registrable
Securities for any period of time (including any suspension period under
Section 2.1(c) hereof) which shall exceed forty five (45) days in any
three-month period or one hundred and thirty five (135) days in any 12-month
period (each such event referred to in the immediately preceding clauses (i),
(ii) and (iii), a “Registration Default”), the Company shall pay liquidated
damages (“Liquidated Damages”) to the Holders, in cash, for the period
(excluding the actual Shelf Filing Date or the actual Effectiveness Date) during
which any such Registration Default shall be continuing, at a rate of $20,000.00
per week (prorated for partial weeks). All accrued Liquidated Damages shall be
paid by the Company by the following Damages Payment Date. In the event that any
Liquidated Damages are not paid by the Company on the applicable Damages Payment
Date, then to the extent permitted by law, such overdue Liquidated Damages, if
any, shall bear interest until paid at the prime rate announced to be in effect
from time to time, as published as the average rate in The Wall Street Journal,
plus 2% (the “Default Rate”). All accrued Liquidated Damages and any interest
thereon shall be paid by wire transfer of immediately available funds or by
federal funds check by the Company to Holders pro rata, based on the respective
numbers of Registrable Shares then held by such Holder. THE PARTIES ACKNOWLEDGE
THAT DAMAGES FROM A FAILURE TO FILE THE REGISTRATION STATEMENT OR A FAILURE TO
HAVE THE SHELF REGISTRATION STATEMENT DECLARED OR REMAIN EFFECTIVE ARE DIFFICULT
TO MEASURE AND THAT THE PAYMENTS

 

5



--------------------------------------------------------------------------------

PROVIDED FOR IN THIS SECTION 2.1(E) ARE REASONABLE LIQUIDATED DAMAGES AND NOT A
PENALTY. Promptly (but in no event more than five (5) Business Days) after the
occurrence or the termination of a Registration Default, the Company shall give
the Holders at such time notice of such occurrence or termination (as
applicable); provided, however, that the failure by the Company to give such
notice shall not subject the Company to any further Liquidated Damages following
the termination of the Registration Default.

Section 2.2 Piggyback Rights.

(a) If the Company proposes to conduct an Underwritten Offering, the Company
shall give prior written notice of such proposed Underwritten Offering to the
Holders of Registrable Shares as soon as reasonably practicable, but in no event
less than ten (10) Business Days before the anticipated offering date (six
(6) Business Days before any anticipated offering date if such Underwritten
Offering is an “overnight” offering or equivalent expedited offering (an
“Expedited Offering”), undertaking to provide each Holder the opportunity to
participate in such Underwritten Offering on the same terms and conditions as
the Company. Each Holder will have seven (7) Business Days (four (4) Business
Days in the case of an Expedited Offering) after receipt of any such notice to
notify the Company as to whether it wishes to participate in such Underwritten
Offering; provided that should a Holder fail to provide timely notice to the
Company, such Holder will forfeit any rights to participate in such Underwritten
Offering. If the Company shall determine in its sole discretion to delay the
proposed Underwritten Offering, the Company shall provide written notice of such
determination to the Holders and shall thereupon be permitted to delay such
Underwritten Offering. In connection with any Underwritten Offering in which any
Holder is exercising piggyback rights pursuant to this Section 2.2, the Company
shall be entitled to select the Underwriters in connection with such
Underwritten Offering.

(b) If in the business judgment of a majority of the independent directors of
the Board of Directors arrived at in good faith, that the inclusion of the
Registrable Securities in the Underwritten Offering would reduce the cash
proceeds to the Company such as to have a material adverse effect on the
Company, then the Company shall advise Holders exercising piggyback rights of
the conclusion of the Board of Directors, and their Common Stock shall not be
included in the Underwritten Offering. If the managing Underwriter of an
Underwritten Offering advises the Company that the inclusion of Registrable
Shares by a Holder would materially adversely affect such Underwritten Offering,
the Company shall include in such Underwritten Offering, as to each Holder
exercising piggyback rights pursuant to this Section 2.2 and any other Person or
Persons having a contractual right to request their Common Stock be included in
such Underwritten Offering, that number of Common Stock that the Company is so
advised can be sold in such Underwritten Offering without materially and
adversely affecting such Underwritten Offering, determined as follows:

(i) First, for the Holders electing to participate in such Underwritten
Offering, such number of Registrable Shares equal to twenty-five percent
(25%) of the number of Common Stock able to be sold as determined by the
managing Underwriter;

(ii) Second, for the Company, the remaining number of Common Stock able to be
sold as determined by the managing Underwriter;

(iii) Third, for each remaining holder of Common Stock securities who holds
contractual piggyback rights, other than the Holders described above in clauses
(i), the fraction of such holder’s Common Stock proposed to be sold that is
obtained by dividing (A) the remaining number of Common Stock that such holder
proposes to include in such Underwritten Offering by (B) the total remaining
number of Common Stock proposed to be sold in such Underwritten Offering by all
such holders; and

 

6



--------------------------------------------------------------------------------

(iv) Fourth, for each remaining holder of Common Stock, other than the Holders
described above in clause (i) and the holders described above in clause (iii),
if any, who are permitted by the Company to so participate, such number of
Common Stock as is determined by multiplying (A) the remaining Common Stock able
to be sold as determined by the managing Underwriter, by (B) the fraction
obtained by dividing (1) the number of Common Stock that such holder proposes to
include in such Underwritten Offering by (2) the total number of Common Stock
proposed to be sold in such Underwritten Offering by all such remaining holders.

ARTICLE III.

REGISTRATION PROCEDURES

Section 3.1 Filings; Information. In connection with the registration of
Registrable Shares pursuant to Section 2.1:

(a) The Company will prepare and file with the Commission a registration
statement on any form for that the Company then qualifies and which counsel for
the Company shall deem appropriate and available for the sale of the Registrable
Shares to be registered thereunder in accordance with the intended method of
distribution thereof, as may be reasonably necessary to effect the sale of such
securities, the Company may require Selling Holders to promptly furnish in
writing to the Company such information regarding such Selling Holders, the plan
of distribution of the Registrable Shares and other information as the Company
may be legally required to disclose in connection with such registration.

(b) The Company will, if requested, prior to filing such registration statement
or any amendment or supplement thereto, furnish to the Selling Holders, and each
applicable managing Underwriter, if any, copies thereof, and thereafter furnish
to the Selling Holders and each such Underwriter, if any, such number of copies
of such registration statement, amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein)
and the prospectus included in such registration statement (including each
preliminary prospectus) as the Selling Holders or each such Underwriter may
reasonably request in order to facilitate the sale of the Registrable Shares by
the Selling Holders.

(c) After the filing of the registration statement, the Company will promptly
notify the Selling Holders of any stop order issued or, to the Company’s
knowledge, threatened to be issued by the Commission and use its commercially
reasonable efforts to prevent the entry of such stop order or to remove it if
entered.

(d) In addition to the requirements imposed on the Company elsewhere herein, the
Company will qualify the Registrable Shares for offer and sale under such other
securities or blue sky laws of such jurisdictions in the United States as the
Selling Holders may reasonably request; keep each such registration or
qualification (or exemption therefrom) effective during the period in which such
registration statement is required to be kept effective; and do any and all
other acts and things which may be necessary or advisable to enable each Selling
Holder to consummate the disposition of the Registrable Shares owned by such
Selling Holder in such jurisdictions; provided that the Company will not be
required to (i) qualify to generally do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3.1(d),
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction.

(e) The Company will as promptly as is practicable notify the Selling Holders,
at any time when a prospectus relating to the sale of the Registrable Shares is
required by law to be delivered in connection with sales by an Underwriter or
dealer, of the occurrence of any event requiring the preparation of a supplement
or amendment to such prospectus so that, as thereafter delivered to the

 

7



--------------------------------------------------------------------------------

purchasers of such Registrable Shares, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading and promptly
make available to the Selling Holders and to the Underwriters any such
supplement or amendment. Upon receipt of any notice of the occurrence of any
event of the kind described in the preceding sentence, the Selling Holders will
forthwith discontinue the offer and sale of Registrable Shares pursuant to the
registration statement covering such Registrable Shares until receipt by the
Selling Holders and the Underwriters of the copies of such supplemented or
amended prospectus and, if so directed by the Company, the Selling Holders shall
deliver to the Company all copies, other than permanent file copies then in the
possession of the Selling Holders, of the most recent prospectus covering such
Registrable Shares at the time of receipt of such notice. Furthermore, in the
event the Company shall give such notice, the Company shall, as promptly as is
practical, subject to the suspension rights under Section 2.1(c), if applicable,
prepare a supplement or post-effective amendment to the registration statement
or a supplement to the related prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Shares being
sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(f) The Company will enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions (including, without
limitation, participation in road shows and investor conference calls) as are
required in order to expedite or facilitate the sale of such Registrable Shares.

(g) At the request of any Underwriter in connection with an underwritten
offering, the Company will furnish (i) an opinion of counsel, addressed to the
Underwriters and the Selling Holders, covering such customary matters as the
managing Underwriter and the Selling Holders may reasonably request and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants addressed to the Underwriters and the Selling Holders covering such
customary matters as the managing Underwriter or the Selling Holders may
reasonably request.

(h) If requested by the managing Underwriter or any Selling Holder, the Company
shall promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing Underwriter or any Selling Holder
reasonably requests to be included therein, including without limitation, with
respect to the Registrable Shares being sold by such Selling Holder, the
purchase price being paid therefor by the Underwriters and with respect to any
other terms of the underwritten offering of the Registrable Shares to be sold in
such offering, and promptly make all required filings of such prospectus
supplement or post-effective amendment.

(i) The Company shall promptly make available for inspection by Purchaser (as
representative of any Selling Holder) or Underwriter participating in any
disposition pursuant to any registration statement, and any attorney, accountant
or other agent or representative retained by Purchaser (as representative of any
such Selling Holder) or Underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall reasonably be necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information requested
by any such Inspector in connection with such registration statement; provided,
however, that unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (i) if (A) the Company believes, after
consultation with counsel for the Company, that to do

 

8



--------------------------------------------------------------------------------

so would cause the Company to forfeit an attorney-client privilege that was
applicable to such information or (B) if the Company has requested and been
granted from the Commission confidential treatment of such information contained
in any filing with the Commission or documents provided supplementally or
otherwise.

(j) The Company shall cause the Common Stock included in any registration
statement to be listed on each securities exchange on which securities issued by
the Company are then listed, if the Registrable Shares so qualify.

(k) The Company shall provide a CUSIP number for the Registrable Shares included
in any registration statement not later than the effective date of such
registration statement.

(l) The Company shall cooperate with each Selling Holder and each Underwriter
participating in the disposition of such Registrable Shares and their respective
counsel in connection with any filings required to be made with the Financial
Industry Regulatory Authority (“FINRA”).

(m) The Company shall, as may be reasonably requested, participate in any
financial roadshow organized for purposes of publicizing the sale or other
disposition of the Registrable Shares. Such participation shall include, but not
be limited to, dispatch by the Company of personnel, on a reasonable basis and
subject to the operational needs of the Company, to assist in each presentation
made during the roadshow, and provision of the Company data needed for purposes
of the roadshow.

(n) The Company shall, during the period when the prospectus is required to be
delivered under the Securities Act, promptly file all documents required to be
filed with the Commission pursuant to Section 13(a) of the Exchange Act.

Section 3.2 Registration Expenses. In connection with any registration effected
hereunder, the Company shall pay all expenses incurred in connection with such
registration (the “Registration Expenses”), including without limitation:
(i) registration and filing fees with the Commission and FINRA, (ii) all fees
and expenses of compliance with securities or blue sky laws (including fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Shares), (iii) printing expenses, messenger and delivery expenses,
(iv) fees and expenses incurred in connection with the listing or quotation of
the Registrable Shares, (v) fees and expenses of counsel to the Company and the
fees and expenses of independent certified public accountants for the Company
(including fees and expenses associated with the special audits or the delivery
of comfort letters), (vi) the fees and expenses of any additional experts
retained by the Company in connection with such registration and (vii) the fees
and expenses of other persons retained by the Company, whether or not any
registration statement becomes effective; provided that in no event shall
Registration Expenses include any underwriting discounts or commissions or
transfer taxes.

ARTICLE IV.

INDEMNIFICATION AND CONTRIBUTION

Section 4.1 Indemnification By the Company. The Company agrees to indemnify, and
hold harmless each Selling Holder and their respective officers, directors,
partners, shareholders, members, employees, agents and representatives and each
Person (if any) which controls a Selling Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees) caused by, arising out of, resulting from
or related to any untrue statement or alleged untrue statement of a material
fact contained or incorporated by reference in any registration statement or
prospectus relating to the Registrable Shares (as amended or supplemented if the
Company shall have furnished any

 

9



--------------------------------------------------------------------------------

amendments or supplements thereto) or any preliminary prospectus, including all
documents attached thereto or incorporated by reference therein, or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by or
based upon any information furnished in writing to the Company by or on behalf
of such Selling Holder or by such Selling Holder’s failure to deliver a copy of
the registration statement or prospectus or any amendments or supplements
thereto after the Company has furnished such Selling Holder with copies of the
same; provided, however, that the Company shall have no obligation to indemnify
under this sentence to the extent any such losses, claims, damages or
liabilities have been finally and non-appealably determined by a court of
competent jurisdiction to have resulted from such Selling Holder’s willful
misconduct or gross negligence or an intentional act or omission in violation of
applicable laws. The Company also agrees to indemnify any Underwriter of the
Registrable Shares, their officers and directors and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
of the Selling Holders provided in this Section 4.1, except insofar as such
losses, claims, damages or liabilities are caused by or based upon any
information furnished in writing to the Company by or on behalf of such
Underwriter or by such Underwriter’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished the Underwriter with copies of the same;
provided, however, that the Company shall have no obligation to indemnify under
this sentence to the extent any such losses, claims, damages or liabilities have
been finally and non-appealably determined by a court to have resulted from any
such Underwriter’s willful misconduct or gross negligence. The obligations of
the Company under this Section 4.1 shall be in addition to any liability that
the Company may otherwise have to any Indemnified Person and the obligations of
any Indemnified Person under this Section 4.1 shall be in addition to any
liability that such Indemnified Person may otherwise have to the Company. The
remedies provided in this Section 4.1 are not exclusive and shall not limit any
rights or remedies which may otherwise be available to an indemnified party at
law or in equity.

Section 4.2 Indemnification By Selling Holders. Each Selling Holder agrees to
indemnify, and hold harmless the Company, its officers and directors, and each
Person, if any, that controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees) caused by, arising out of, resulting from
or related to any untrue statement or alleged untrue statement of a material
fact contained or incorporated by reference in any registration statement or
prospectus relating to the Registrable Shares (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, including all documents attached thereto or incorporated
by reference therein, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only with reference to information
furnished in writing by or on behalf of such Selling Holder specifically for use
in any registration statement or prospectus relating to the Registrable Shares,
or any amendment or supplement thereto or any preliminary prospectus. Each
Selling Holder also agrees to indemnify and hold harmless any Underwriters of
the Registrable Shares, their officers and directors and each person who
controls such Underwriters on substantially the same basis as that of the
indemnification of the Company provided in this Section 4.2, but only with
reference to information furnished in writing by or on behalf of such Selling
Holder specifically for use in any registration statement or prospectus relating
to the Registrable Shares, or any amendment or supplement thereto or any
preliminary prospectus. Each such Selling Holder’s liability under this
Section 4.2 shall be limited to an amount equal to the net proceeds (after
deducting the applicable underwriting discount and expenses associated with such
Selling Holder’s Registrable Shares sold thereunder) received by such Selling
Holder from the sale of such Registrable Shares by such Selling Holder. The
obligation of each Selling Holder hereunder shall be several and not joint.

 

10



--------------------------------------------------------------------------------

Section 4.3 Conduct Of Indemnification Proceedings. In case any proceeding
(including any investigation by any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic (federal, state or municipal) or foreign governmental
entity) shall be instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 4.1 or Section 4.2, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party, upon the request of the Indemnified Party, shall retain
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded or joined parties) include both the Indemnified Party and the
Indemnifying Party and, in the written opinion of counsel for the Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed as they are incurred. In the case any such
separate firm for the Indemnified Parties exists, such firm shall be designated
in writing by the Indemnified Parties. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent (not to be unreasonably withheld), or
if a final judgment is entered for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.

Section 4.4 Contribution.

(a) If the indemnification provided for in this Article IV is, by operation of
law unavailable to an Indemnified Party in respect of any losses, claims,
damages or liabilities in respect of which indemnity is to be provided
hereunder, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall to the fullest extent permitted by law, contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of such party in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company, a
Selling Holder and the Underwriters shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by such party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

(b) The Company and each Selling Holder agrees that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. Each
Selling Holder shall not be required to contribute any amount in excess of the
amount by which the net proceeds of the offering (before deducting expenses)
received by such Selling Holder exceeds the amount of any damages that such

 

11



--------------------------------------------------------------------------------

Selling Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

ARTICLE V.

MISCELLANEOUS

Section 5.1 Participation In Underwritten Offerings. No Person may participate
in any underwritten registered offering contemplated hereunder, unless such
Person (a) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements, (b) completes and executes all (to the extent reasonable and
customary) questionnaires, powers of attorney, custody arrangements,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements and this Agreement and
(c) furnishes in writing to the Company such information regarding such Person,
the plan of distribution of the Registrable Shares and other information as the
Company may from time to time reasonably request or as may legally be required
in connection with such underwritten registered offering; provided, however,
that no such Person shall be required to make any representations or warranties
in connection with any such underwritten registered offering other than
representations and warranties as to (i) such Person’s ownership of his or its
Registrable Shares to be sold or transferred in a manner that is free and clear
of all liens, claims and encumbrances, (ii) such Person’s power and authority to
effect such transfer and (iii) such matters pertaining to compliance with
securities laws as may reasonably be requested; provided further, however, that
the obligation of such Person to indemnify pursuant to any such underwriting
agreements shall be several, and not joint and several, among such Persons
selling Registrable Shares, and the liability of each such Person will be in
proportion to, and, provided further that such liability will be limited to, the
net amount received by such Person from the sale of such Person’s Registrable
Shares pursuant to such underwritten registered offering. Notwithstanding
anything contained herein to the contrary, the Board of Directors must approve
any Underwriter engaged to conduct any underwritten registered offering pursuant
to this Agreement; provided, however, that if such underwritten registered
offering has been initiated by the Purchaser and the Purchaser is the sole
selling shareholder in such offering, the Purchaser shall have the right to
select the Underwriter for such underwritten registered offering, subject to the
approval of the Board of Directors, which approval shall not be unreasonably
withheld.

Section 5.2 Rule 144. The Company shall file any and all reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as the Holders may reasonably request to the extent required from
time to time to enable the Holders to sell Registrable Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission. Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such reporting
requirements.

Section 5.3 Market Stand Off. In connection with the registration or offering of
the Company’s securities, upon the reasonable request of the Company and the
managing Underwriter of any underwritten offering of the Company’s securities,
each Holder agrees not to sell, make any short sale of, loan, grant any option
for the purchase of, or otherwise dispose of, any Registrable Shares (other than
those included in the registration) without prior written consent of the
Company, or such Underwriters, as the case may be, for such period of time (not
to exceed 60 days from the effective date of such registration or offering) as
the Company and the managing Underwriter may reasonably specify (the “Stand-Off
Period”); provided, however, that:

(a) all executive officers and directors of the Company then holding Common
Stock of the Company shall enter into similar agreements for not less than the
time period required of the Holders hereunder; and

 

12



--------------------------------------------------------------------------------

(b) the Holders shall be allowed any concession or proportionate release allowed
to any officer or director that entered into similar agreements.

In order to enforce the foregoing covenant in this Section 5.3, the Company
shall have the right to place restrictive legends on the certificates
representing the Registrable Shares subject to this Section 5.3 and to impose
stop transfer instructions with respect to the Registrable Shares and such other
Common Stock of each Holder (and the Common Stock or securities of every other
person subject to the foregoing restriction) until the end of such period.

Upon request, each such Holder agrees to execute a “lock-up” letter to such
effect for the benefit of the Company or any Underwriter.

Section 5.4 Amendments, Waivers, Etc. This Agreement may not be amended, waived
or otherwise modified or terminated except by an instrument in writing signed by
the Company and the Holders of at least two-thirds of the Registrable Shares
then held by all the Holders.

Section 5.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.

Section 5.6 IRSA Guarantee. IRSA is a party to this Agreement solely for
purposes of guaranteeing the obligations of the Purchaser and IRSA shall be
liable to the Company, to the same extent as the Purchaser, for all obligations
of the Purchaser hereunder, including, without limitation, the obligations of
the Purchaser set forth in Article IV hereof.

Section 5.7 Entire Agreement. This Agreement, together with the Purchase
Agreement and the other agreements, instruments and documents referred to
therein, constitutes the entire agreement of the parties hereto and supersedes
all prior agreements, letters of intent and understandings, both written and
oral, among the parties with respect to the subject matter hereof.

Section 5.8 Articles, Sections. Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
articles, sections and paragraphs in this Agreement.

Section 5.9 Governing Law; Choice of Forum. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each of the parties
hereto hereby irrevocably consents, to the maximum extent permitted by law, that
any action or proceeding relating to this Agreement or the transactions
contemplated hereby shall be brought, at the option of the party instituting the
action or proceeding, in any court of general jurisdiction in New York County,
New York, in the United States District Court for the Southern District of New
York or in any state or federal court sitting in the area currently comprising
the Southern District of New York. Each of the parties hereto waives any
objection that it may have to the conduct of any action or proceeding in any
such court based on improper venue or forum non conveniens, waives personal
service of any and all process upon it, and consents that all service of process
may be made by mail or courier service directed to it at the address set forth
herein and that service so

 

13



--------------------------------------------------------------------------------

made shall be deemed to be completed upon the earlier of actual receipt or ten
days after the same shall have been posted or delivered to a nationally
recognized courier service. Nothing contained in this shall affect the right of
any party hereto to serve legal process in any other manner permitted by law.

Section 5.10 Assignment of Registration Rights. No Holder of Registrable Shares
may assign all or any part of its rights under this Agreement to any person
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; provided, however, that the rights may be assigned to any
Affiliate of the Purchaser or IRSA without requiring the Company’s consent.

Section 5.11 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the Company and any successor organization that shall succeed
to substantially all of the business and property of the Company, whether by
merger, consolidation, acquisition of all or substantially all of the assets of
the Company or otherwise, including by operation of law (each, a “Successor”).
The Company hereby covenants and agrees that it shall cause any Successor to
adopt and assume this Agreement. If a parent entity of the Company or its
Successor becomes the issuer of the Registrable Shares, then the Company or such
Successor shall cause such parent entity to adopt and assume this Agreement to
the same extent as if the parent entity were the Company or such Successor.

Section 5.12 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile, or
mailed by registered or certified mail (return receipt requested), or sent by
Federal Express or other recognized overnight courier, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

  (a) If to Purchaser, to:

Real Estate Strategies L.P.

Real Estate Strategies L.P. Clarendon House 2,

Church Street, Hamilton HM CX, Bermuda

Attention: Eduardo S. Elsztain

c/o IRSA Inversiones y Representaciones Sociedad Anónima,

Bolívar 108 (C1066AAB),

Buenos Aires, Argentina,

fax no. +54 (11) 4323-7449,

Attention: Eduardo S. Elsztain

Moreno 877, C1091AAQ

Buenos Aires, Argentina

Fax no. +54 (11) 4323-7449

Attention: Eduardo S. Elsztain

with a copy to (which shall not constitute notice):

Zang, Bergel & Viñes Abogados,

Florida 537, 18th Floor, (C1005AAK)

Buenos Aires, Argentina

Fax no. +54 (11) 5166-7070

Attention: Pablo Vergara del Carril

 

14



--------------------------------------------------------------------------------

  (b) If to the Company, to:

Supertel Hospitality, Inc.

1800 West Pasewalk, Suite 200

Norfolk, Nebraska 68701

Fax no. (402) 371-4229

Attention: Chief Executive Officer

with a copy to (which shall not constitute notice):

McGrath North Mullin & Kratz, PC LLO

Suite 3700, First National Tower

1601 Dodge Street

Omaha, Nebraska 68102

Fax no. (402) 952-1802

Attention: Guy Lawson

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if by facsimile, three business days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one business day after the date of sending, if sent by
Federal Express or other recognized overnight courier.

Section 5.13 Headings. The headings contained in this Agreement are for
convenience of reference only and are not part of the substance of this
Agreement.

Section 5.14 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of Holders of not less than two-thirds of the then outstanding Registrable
Shares, enter into any agreement with any holder or prospective holder of any
equity securities of the Company that would allow such holder or prospective
holder (a) to include such equity securities in any registration statement filed
for the Registrable Shares pursuant to the terms of this Agreement, unless under
the terms of such agreement, such holder or prospective holder may include such
equity securities in any such registration only to the extent that the inclusion
of its equity securities will not reduce the amount of Registrable Shares of the
Holders or (b) to have its equity securities registered on a registration
statement that is declared effective prior to the Effectiveness Date (exclusive
of a registration statement filed on Form S-8).

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Purchaser, IRSA and the Company has caused this
Agreement to be signed by its duly authorized officer as of the date first
written above.

 

REAL ESTATE STRATEGIES L.P By: JIWIN S.A. General Partner

/s/ Eduardo Elsztain

Name: Eduardo Elsztain Title: Chairman

IRSA Inversiones y Representaciones

Sociedad Anónima

By:

/s/ Eduardo Elsztain

Name: Eduardo Elsztain Title: Chairman SUPERTEL HOSPITALITY, INC. By:

/s/ Kelly A. Walters

Name: Kelly A. Walters Title: Chief Executive Officer

Registration Rights Agreement Signature Page

 

16